         Case 1:21-cv-04406-PKC Document 27 Filed 08/04/21 Page 1 of 3




                                          August 4, 2021

 Via ECF

 The Honorable P. Kevin Castel
 United States District Judge
 United States Courthouse
 500 Pearl Street
 New York, NY 10007


               Re:     Castle Apparel Limited, et al. v. Del Vecchio, et al., No. 1:21-cv-04406
                       (PKC)

Dear Judge Castel:

       Plaintiffs Castle Apparel Limited and TAL Apparel Limited (“Plaintiffs”) and Defendants
Claudio Del Vecchio, Matteo Del Vecchio, DV Family LLC, Delfin S.A.R.L., and Peak Trust
Company (“Defendants”) respectfully submit this joint letter in accordance with the Court’s June
2, 2021 Order. (Dkt No. 11.) An initial pre-trial conference is currently scheduled for August 11,
2021, at 12:45 pm. (Dkt No. 15.)

I.     BRIEF DESCRIPTION OF THE CASE

        This case relates to Plaintiffs’ investment in Brooks Brothers Group, Inc. (“Brooks
Brothers”). Plaintiff Castle, a subsidiary of Plaintiff TAL, was a minority shareholder in Brooks
Brothers beginning in 2016 and a party to a Stockholders Agreement related to Castle’s investment
in Brooks Brothers. (Dkt No. 1, ¶ 39.) Defendants DV Family LLC, Delfin S.A.R.L., Claudio
Del Vecchio, and Peak Trust Company (as trustee for the CDV Trust and the CDV 2010 Annuity
Trust) were majority shareholders or Trustees of majority shareholders of Brooks Brothers. (Id.
¶¶ 8-11.) DV Family LLC, Delfin S.A.R.L., the CDV Trust, and the CDV 2010 Annuity Trust
were parties to the Stockholders Agreement with Castle Apparel Limited and Brooks Brothers
Group, Inc. (Id. ¶39.) Defendants Claudio Del Vecchio and Matteo Del Vecchio were officers
and directors of Brooks Brothers. (Id. ¶¶ 13-14.) In July 2020, Brooks Brothers filed a voluntary
petition for Chapter 11 protection. (Id. ¶ 61.) In August 2020, substantially all of Brooks Brothers
assets were sold through a “Section 363” sale approved the bankruptcy court overseeing Brooks
Brothers’ Chapter 11 petition. (Id. ¶ 62.)

        Plaintiffs allege that the parties’ Stockholders Agreement requires Defendants to pay
Plaintiffs an amount necessary to make them “whole” as a result of the sale of the company.
Plaintiffs also assert that Defendants breached fiduciary and good-faith duties during the sale
process beginning in 2019. Defendants dispute that they breached any duties or contractual
obligations.

      Plaintiffs assert five counts against Defendants: (i) Breach of Contract against all
Defendants: (ii) Breach of the Duty of Good Faith and Fair Dealing against all Defendants; (iii)
         Case 1:21-cv-04406-PKC Document 27 Filed 08/04/21 Page 2 of 3




The Honorable P. Kevin Castel
August 4, 2021
Page 2


Breach of Fiduciary Duties against all Defendants; (iv) Tortious Interference with Contract against
Claudio Del Vecchio; and (v) Fraudulent Inducement against Claudio Del Vecchio.

       The factual and legal bases for the claims are set out in more detail in the parties’ pre-
motion letters. (Dkt Nos. 24-26.)

II.    CONTEMPLATED MOTIONS.

        Defendants have filed pre-motion letters seeking leave to file a motion to dismiss the
Complaint under Rule 12(b)(6) and a motion to stay discovery pending resolution of the motion to
dismiss. (Dkt Nos. 24-25.) Plaintiffs filed a response to Defendants’ letters indicating that they
intend to oppose both motions. (Dkt No. 26.)

        The parties are not in agreement on the schedule set forth in the case management
plan. Plaintiffs believe discovery should be governed by the Court’s default schedule for case
management plans. Defendants’ position is that discovery should be stayed pending resolution of
the motion to dismiss and, in the event that discovery proceeds, that a longer period of discovery
will be required given the complexities of the case. The parties will be prepared to discuss their
respective positions at the August 11 conference.

III.   PROSPECT FOR SETTLEMENT

        At this time, the parties have not engaged in settlement discussions or discussed the
possibility of mediation.

                                 *              *                 *

       The parties will be prepared to discuss any issues raised in this letter or Defendants’ pre-
motion letters at the Initial Pretrial Conference.

                                                     Sincerely,

                                                     /s/ A. Katrine Jakola, P.C.
                                                     A. Katrine Jakola, P.C.
                                                     KIRKLAND & ELLIS LLP
                                                     300 North LaSalle
                                                     Chicago, IL 60654
                                                     Telephone: +1 312 862 2000
                                                     Facsimile: +1 312 862 2200

                                                     Attorney for Plaintiffs
        Case 1:21-cv-04406-PKC Document 27 Filed 08/04/21 Page 3 of 3




The Honorable P. Kevin Castel
August 4, 2021
Page 3


                                         /s/ Christopher P. Malloy
                                         Christopher P. Malloy
                                         SKADDEN, ARPS, SLATE,
                                           MEAGHER & FLOM LLP
                                         One Manhattan West
                                         New York, New York 10001
                                         Phone: (212) 735-3000
                                         Email: christopher.malloy@skadden.com

                                         Attorney for Defendants Claudio Del
                                         Vecchio, Matteo Del Vecchio, DV Family
                                         LLC, and Delfin S.A.R.L.



                                         /s/ Thomas A. Gentile
                                         Thomas A. Gentile
                                         WILSON ELSER MOSKOWITZ
                                           EDELMAN & DICKER LLP
                                         200 Campus Drive, Fourth Floor
                                         Florham Park, New Jersey 07932
                                         Phone: (973) 735-5785
                                         Email: thomas.gentile@wilsonelser.com

                                         Attorney for Defendant Peak Trust Company
